DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 08/18/2021 has been entered.  Claims 1, 5 and 11 have been amendment, claims 2, 4, 6 and 7 have been canceled, and claim 12 newly added.  Therefore, claims 1, 3, 5 and 8-12 are now pending in the present application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is not clear how the press-fit protrusions and the auxiliary protrusion are arranged on a same circumference of the inner circumference of the main body part when the parent claim 1 recites the press-fit protrusions and the auxiliary protrusion are provided only at different positions in a circumference direction of the inner circumference of the main body part.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maeda (US 7,810,619 B2).
Regarding claim 1, Maeda discloses a tubular member (51 in figs. 8-10) comprising: 
a tubular main body part (39 in fig. 10); 
a plurality of press-fit protrusions (52 in fig. 10) provided on an inner circumference (28) of the main body part (39); and 
at least one auxiliary protrusion (29) provided on the inner circumference of the main body part and having a radial height lower than a radial height of the press-fit protrusions (52), wherein
the press-fit protrusions (52) and the auxiliary protrusion (29) are provided only at different positions in a circumferential direction of the inner circumference of the main body part (note the auxiliary protrusions 29 are positioned at the upper circumferential direction and the press-fit protrusions 52 are positioned at the lower circumferential direction of the inner circumference of the main body part as shown in fig. 10), 

the press-fit protrusions (52) are configured such that a diameter of a circle that connects vertices of the press-fit protrusions is smaller than an outer diameter of the outer shell, and have an interference margin that can be obtained a tightening force that the tubular member does not come off from the outer shell (note col. 8, line 24 to col. 9, line 23), and 
in a state of being mounted on the outer circumference of the outer shell, the auxiliary protrusion (29) abuts with the outer circumference of the outer shell (note col. 8, line 24 to col. 9, line 23). 
Re-claim 3, Maeda discloses a side at which the outer shell is inserted into the main body part is an inlet side (note the bottom end portion of the tubular member 51 as shown in fig. 8), and 
an end portion on the inlet side of a portion being highest of the auxiliary protrusion (29a in fig. 10) in a radial height is positioned closer to the inlet side than an end portion on the inlet side of the a portion being highest of the press-fit protrusions (52a) in a radial height.
Re-claim 5, Maeda discloses the total number of the protrusions is an even number, and 
the press-fit protrusions (52) and the auxiliary protrusions (29) are arranged alternately in a circumferential direction (in this case, the examiner considering two of the press-fit protrusions (52) and three of the other protrusions (29)).
Re-claim 11, Maeda discloses a shock absorber (note fig. 1) comprising: 
a shock absorber main body having an outer shell (2), and 
a rod (10) inserted into the outer shell; and the tubular member according to claim 1 mounted on an outer circumference of the outer shell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mrugalla et al. (US 2013/0043625 A1) in view of Maeda (US 7,810,619 B2).
Regarding claims 1, 3, 5 and 8-11, Mrugalla et al. discloses a shock absorber (figs. 1-3) comprising a tubular member (4 in fig. 3) having an end portion (8) protruding from the main body part toward the radial outer circumferential side of the tubular member and supporting an end of a dust boot (3) and a bottom part (note the top end portion of the tubular member 4) where a bump cushion (40) abuts when the shock absorber is most contracted.  

However, Maeda discloses a tubular member (51 in figs. 8-10) comprising: a tubular main body part (39 in fig. 10); and 
three or more protrusions (29, 52) provided at different positions in a circumferential direction of an inner circumference of the main body part, wherein 
the three or more protrusions include a plurality of press-fit protrusions (52) and at least one auxiliary protrusion (29) having a radial height lower than a radial height of the press-fit protrusions (in this case, the examiner considering two of the press-fit protrusions (52) and four of the other protrusions (29)), and 
the tubular member (51) is configured to be mounted on an outer circumference of an outer shell of a shock absorber (2, 5) in state where the press-fit protrusions (52) are pushed against the outer circumference of the outer shell (note col. 9, lines 4-23), 
the press-fit protrusions (52) are configured such that a diameter of a circle that connects vertices of the press-fit protrusions is smaller than an outer diameter of the outer shell, and have an interference margin that can be obtained a tightening force that the tubular member does not come off from the outer shell (note col. 8, line 24 to col. 9, line 23), and 
in a state of being mounted on the outer circumference of the outer shell, the auxiliary protrusion (29) abuts with the outer circumference of the outer shell (note col. 8, line 24 to col. 9, line 23). 
   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular member of Mrugalla et al. to provide a plurality of protrusions as taught by Maeda will provide stronger connection between the shock absorber and the tubular member and the dust boot so that the tubular member and the dust boot do not come loose.        
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Maeda, the applicant argues that Maeda fails to disclose the auxiliary protrusion has a radial height lower than a radial height of the press-fit protrusions as recited in the claim.  The examiner disagrees.  The examiner notes that as set forth in the final rejection, Maeda discloses a plurality of press-fit protrusions (52 in fig. 10) provided on an inner circumference (28) of the main body part (39) and at least one auxiliary protrusion (29) provided on the inner circumference of the main body part and having a radial height lower than a radial height of the press-fit protrusions (52).  The examiner admits to accidently reverse the reference numbers when stated in the advisory action.  However, the examiner further notes that in the present rejection, Maeda discloses a plurality of press-fit protrusions (52 in fig. 10) provided on an inner circumference (28) of the main body part (39) and at least one auxiliary protrusion (29) provided on the inner circumference of the main body part and having a radial height lower than a radial height of the press-fit protrusions (52).  Therefore, it is clear that Maeda discloses all of the limitations as recited in the claim and thus the rejection is proper and valid. 
The applicant further argues that Maeda discloses that the engaging portion (52) is provided at the bottom end portion of each of the first ribs (29), and each of the first ribs (29) and the engaging portion (52) are provided at the same positions in the circumferential direction. Therefore, the first ribs (29) and engaging portion (52) of Maeda do not satisfy the condition of 
The applicant further argues that even assuming arguendo that the engaging portion (52) of Maeda could possibly be interpreted to correspond to the press-fit projections 62 of the present disclosure and the first ribs (29) of Maeda could possibly be interpreted to correspond to the auxiliary projection 63 of the present disclosure, which Applicant does not concede, when the engaging portion (52) is made to abut with the outer circumference of the cap holder (5), the first ribs (29) are separated from the outer circumference of the cap holder (5), and therefore, the first ribs (29) cannot abut with the outer circumference of the cap holder (5) and cannot function as the auxiliary protrusion 63.  The examiner disagrees.  Maeda discloses each of the first ribs 29 of the inner diameter portion 28 of the bump cap 51 is compressed in a radius direction by means of the outer diameter portion (external cylindrical surface) of the retention portion 34 of the cap holder 5 (note col. 8, lines 27-31), wherein each of the engaging portions 52 (engaging means) of each of the first ribs 29 of the bump cap 51 is adapted to engage an annular engaging groove 53 (engaging means) formed at the outer periphery surface of the retention portion 34 of the cap holder 5 (note col. 8, line 40-44).  Therefore, it is understood that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            
/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657